NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2303-15T4
CITIZENS UNITED
RECIPROCAL EXCHANGE,

        Plaintiff-Appellant,

v.

NEUROLOGICAL SURGERY
SPINE SPECIALISTS

     Defendant-Respondent.
_______________________________

              Submitted June 1, 2017 - Decided June 23, 2017

              Before Judges Lihotz, Whipple and Mawla.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Docket No. L-
              1917-15.

              Eric S. Poe, attorney for appellant (Mr. Poe,
              of counsel and on the brief; Abbey True
              Harris, on the brief).

              The Fano Firm, attorneys for                respondent
              (Charles H. Lynch, on the brief).

PER CURIAM

        This matter having been amicably adjusted and the parties

having stipulated to the dismissal of this appeal, it is hereby

ordered that the appeal is dismissed with prejudice and without

costs.